Citation Nr: 1456805	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-09 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for undifferentiated somatoform disorder, claimed as a stomach disorder.

2.  Entitlement to service connection for a mental disorder, other than a somatoform disorder, to include a personality disorder and/or a depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1982 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for the claims on appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of that proceeding has been associated with the claims file.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The competent medical evidence of record establishes that the Veteran has a current diagnosis of undifferentiated somatoform disorder claimed as a stomach disorder, which is as likely as not related to active service.

2.  The preponderance of the evidence is against finding that the Veteran has a personality disorder or depressive disorder that is etiologically related to a disease, injury, or event which occurred in service.



CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the criteria for service connection for undifferentiated somatoform disorder, claimed as a stomach disorder, has been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2014).

2.  Service connection for a mental disorder, other than a somatoform disorder, to include a personality disorder and/or a depressive disorder, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, a VCAA letter dated October 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-21.  The letter also explained to the Veteran how disability ratings and effective dates are determined.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and asked questions to develop the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided a VA examination in regard to his claimed disorders on March 2010.  The examiner took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination report to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr, 21 Vet. App. at 303, Layno v. Brown, 6 Vet. App. 465 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Undifferentiated Somatoform Disorder claimed as Stomach Disorder

In this case, the Veteran's service treatment records (STRs) reflect that he was treated in service for psychogenic vomiting with no actual diagnosis of a medical condition causing this symptom.  The Veteran had multiple full gastrointestinal (GI) workups which were negative.  The STRs include a physician's report with the statement "nausea/ vomiting is felt to have psychogenic etiology." 

During the October 2014 hearing, the Veteran testified that he first suffered from stomach complaints after an in-service Mediterranean cruise.  Nothing in the record contradicts this statement.  The Veteran also testified, and has submitted statements, including one dated November 2009, indicating that he currently suffers from a stomach condition.

The Veteran appeared for a VA examination on March 2010, in which the Veteran reported that his symptoms of vomiting have continued since service, although they have decreased in severity.  The examiner was unable to give an opinion without resorting to speculation as to whether the Veteran's present symptoms of nausea and vomiting are related to his in-service episodes of similar symptoms.  The VA examination found no abnormalities or physical evidence of a stomach disorder.  The examiner noted that the Veteran's symptoms are "very non-specific" and as such the examiner refrained from opining a diagnosis as to the Veteran's stomach condition, characterizing it as "gastrointestinal problems with undiagnosed etiology
included under the somatoform diagnosis."  The examiner diagnosed the Veteran with undifferentiated somatoform disorder, based on interviewing the Veteran, a mental status examination, review of the record and consideration of the DSM-IV criteria.

While the record does not show that the Veteran has a current gastrointestinal disability resulting in his claimed stomach problems, there is probative medical evidence supporting that the Veteran suffered from psychogenic vomiting in service.  These manifestation of stomach complaints have been attributed to a current diagnosis of undifferentiated somatoform disorder, based on consideration of the DSM-IV criteria.  Moreover, the Veteran's statements establish a continuity of symptomatology; that the Veteran first suffered this symptomatology in service and has consistently suffered it since.

The Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from undifferentiated somatoform disorder, claimed as a stomach disorder, which began in service and continued henceforth.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert, 1 Vet. App. at 49.  Therefore, having resolved doubt in favor of the Veteran, the Board concludes service connection for undifferentiated somatoform disorder, claimed as a stomach disorder, is warranted.

Personality Disorder

Congenital or developmental defects (including personality disorders) are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2014); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (a personality disorder is not the type of disease-or-injury related defect to which the presumption of soundness can apply).  While service connection for personality disorder is barred by regulation, where a personality disorder is aggravated by active military service, compensation remains available.  See VAOPGCPREC 82-90 (a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but service connection could be granted if there is superimposed injury or disease in service and the preexisting disorder is aggravated (permanently increased in severity) during service).

In this case, the STRs indicate that the Veteran was "diagnosed as having Mixed Personality Disorder, moderate, which was felt to have existed prior to enlistment."  The Veteran "expressed unhappiness about his duty station" and was pending administrative discharge from the Navy.  The STRs further note a diagnosis of mixed personality disorder with immature passive-aggressive features and a history of passive aggressive problems and anger issues since childhood.  The Veteran's record of discharge reflects the personality disorder as the reason for discharge.

At the March 2010 VA examination, the VA examiner diagnosed the Veteran with a personality disorder not otherwise specified with passive aggressive traits and a depressive disorder not otherwise specified, as well as the undifferentiated somatoform disorder, and assigned a Global Assessment Functioning Score of 50.  The Veteran reported a long history of anger problems which the examiner noted were reflected in the record as stemming from childhood and which "appear[ed] to be a lifelong trait as opposed to being in relation to an axis I disorder."  The examiner opined that the Veteran's personality disorder had existed prior to his military service and was less likely than not aggravated by his service.  

During the October 2014 hearing, the Veteran testified that he never had a psychological condition before entering the Navy.  He stated that the onset of his stomach condition was the first time any psychological condition was brought to his attention.  He testified that being discharged from the military caused his depression and that his psychological condition worsened over time, to present.

The Board finds that the probative medical evidence of record is against finding that the Veteran has a personality disorder which was aggravated by his active service, despite the Veteran's testimony and statements that his psychological condition was caused and worsened by service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  

The Board is constrained to weigh the VA examiner's opinion, that the Veteran's personality disorder was less likely than not caused by or worsened by his service, over the Veteran's statements.  Again, the matter of medical etiology, or relationship, the matter on which these claims turn, is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.  Hence, his lay assertions in this regard have no probative value and the Board weighs the VA examiner's opinion as the competent evidence of record concerning whether the Veteran's personality disorder was aggravated during service.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board acknowledges that the VA examiner diagnosed the Veteran with depressive disorder and the record supports that the Veteran suffers from depression.  Moreover, as noted above, service connection may be awarded for any superimposed disease or injury resulting from a congenital condition.  While the Veteran testified that his psychological conditions began in service, as explained above, here the Veteran is not competent to establish that etiological link alone.  Further, the record contains no medical evidence to establish that the Veteran's depression was superimposed on his personality disorder during service, is etiologically related to service, began one year after his service or that his in-service psychogenic complaints were early manifestations of a depressive disorder.    

On the contrary, the 2010 VA examiner opined that the depressive disorder had an onset well after the Veteran's military service and that this disability was related to numerous issues unrelated to service.  The Veteran stated that his discharge from the military was deeply upsetting and disappointing, but the Veteran's STRs are negative for depression and the medical evidence does not support that the Veteran's mental state constituted depression.  The Veteran himself reported to the VA examiner that he felt that his depression was caused and worsened by his recent circumstances of unemployment, financial problems, and the passing of his father.  

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a mental disorder, other than a somatoform disorder, to include a personality disorder and/or a depressive disorder.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for an undifferentiated somatoform disorder, claimed as a stomach disorder, is granted.

Entitlement to service connection for a mental disorder, other than a somatoform disorder, to include a personality disorder and/or a depressive disorder, is denied.

 
____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


